Citation Nr: 0522052	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  98-07 130A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for glaucoma of the left 
eye.



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel





INTRODUCTION

The veteran served on active duty from September 1962 to 
March 1963.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  

The Board remanded the appeal to the RO in July 2004 for 
further development of the evidence.  The case has been 
returned to the Board for appellate review.


		FINDING OF FACT

Glaucoma of the left eye is not shown to be related to 
service or any incident thereof.


CONCLUSION OF LAW

Glaucoma of the left eye was not incurred in active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  In this regard, VA will inform 
the veteran of which information and evidence, if any, that 
he is to provide and which information and evidence, if any, 
VA will attempt to obtain on his behalf.  VA will also 
request that the veteran provide any evidence in his 
possession that pertains to the claim.  Second, VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-
98 (2000).  See 38 U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of a 
rating decision in September 1997, statements of the case 
(SOC) dated in April 1998 and April 2004, a supplemental 
statement of the case (SSOC) dated in May 2005 and a letter 
regarding the VCAA in August 2004, the veteran was provided 
with the applicable law and regulations and given adequate 
notice as to the evidence needed to substantiate his claim 
and the evidence not of record that is necessary.  The August 
2004 letter advised the veteran that VA would attempt to 
obtain records of private medical treatment if the veteran 
identified the treatment and provided authorization to do so.

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claim.  The 
August 2004 specifically asked the veteran to tell the RO if 
he knew of any additional evidence he would like considered.  
This request of the veteran implicitly included a request 
that if he had any pertinent information, he should submit 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b)(1).  

The Board notes that the veteran was not provided notice of 
the VCAA prior to the initial unfavorable RO decision.  This 
was because the initial RO decision preceded the date of the 
enactment of the VCAA.  However, the Board finds that the 
veteran has not been prejudiced thereby as he has been fully 
informed of the provisions thereof as relevant to his claim 
and afforded the opportunity to identify relevant evidence.  
VA has also taken all appropriate action to develop his 
claim.  The RO thereafter reviewed his case on more than one 
occasion, without imposing any greater hurdle to the grant of 
service connection due to the prior denial of the claim.  
There is no prejudicial error resulting from the inability to 
notify the veteran of the VCAA until after the initial 
unfavorable decision.  

The decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence 
not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant 
is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  

As the Board has already indicated above, the veteran 
was afforded numerous opportunities to submit additional 
evidence.  It appears to the Board that the claimant has 
indeed been notified that he should identify or submit 
any and all evidence relevant to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, the Board concludes that any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.

The Board finds that VA has done everything reasonably 
possible to assist the claimant in the development of his 
claim in accordance with the VCAA.  His service medical 
records have been associated with his file and VA records 
have been obtained.  He was afforded VA examinations, and 
opinions have been obtained.  Adjudication of the claim may 
proceed, consistent with the VCAA.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  

Factual Background

The veteran contends that the glaucoma of his left eye is 
secondary to an injury sustained to that eye during service.  
In particular, the veteran alleges that his eye was hit 
during training for hand to hand combat in 1963.

The service medical records are negative for any findings, 
treatment or diagnosis of an eye disorder or of an injury to 
the eye.  On examination for reserve service in March 1967, 
the veteran complained that bright lights affected his eyes.  
Examination of the eyes revealed uncorrected vision as 20/20 
for both eyes.  

Of record is a May 1982 prescription from Coates Vision 
Center.

VA progress notes dated from June 1993 to December 1997 show 
that the veteran was diagnosed and received treatment for 
angle recession glaucoma of the left eye.  In treatment 
records dated in November 1993 and November 1996, the veteran 
reported a history of trauma to his eye.  

In a December 1997 statement, the veteran's wife reported 
that his eyesight has deteriorated over the years.  

VA progress notes dated from December 1997 to November 2003 
show continued evaluation and treatment for angle glaucoma of 
the left eye.  In an October 2002 report, a history of trauma 
to the left eye at Ft. Knox was noted.  In a November 2002 
record, the veteran reported that he had slightly blurred 
vision since being hit in the left eye in 1963.  

In July 2004 the Board undertook additional development.  It 
was requested that the RO send the veteran a letter in 
compliance with the requirements of the VCAA.  It was also 
requested that the veteran undergo a VA opthalmological 
examination to further clarify the etiology of his left eye 
glaucoma.  
The veteran underwent a VA opthalmological examination in 
February 2005.  The examiner noted that the entire claims 
folder had been reviewed, however, he could not find 
documentation of an eye injury during his active duty 
service.  He further noted that the veteran was first 
diagnosed with glaucoma at the VA in June 1993.  The veteran 
once again reported that he was struck in the left eye while 
doing hand-to-hand combat training in Ft. Knox in 1962.  He 
stated that he was hit directly in the left eye with a fist 
which was hard enough to knock him to the ground.  At the 
time of the injury he could not see out of his eye for about 
an hour but then his normal vision returned.  He reported 
that the eye was not painful in the years that followed, but 
he noticed that it got progressively blurrier.  

The diagnosis was end stage recession glaucoma OS (left eye).  
The examiner commented that the fact that the veteran has 
glaucoma of the left eye and that it was a direct result of 
trauma to the left eye was well established and confirmed on 
current examination.  However, without documentation of the 
initial trauma incident, the examiner could not state that 
the injury occurred while the veteran was in the service.  It 
was pointed out that establishing a timeline was further 
complicated by the fact that the veteran did not seek medical 
care for his left eye until 30 years after the alleged 
incident.  The examiner further consulted with another 
physician who is a glaucoma specialist.  The specialist 
confirmed that the veteran's initial clinical findings in the 
1990's are at least consistent with the possibility that he 
had suffered from 30 years of unmanaged/uncontrolled angle 
recession glaucoma prior to seeking VA medical care.  The 
examiner concluded that the veteran suffered from severe, 
permanent vision loss of the left eye secondary to trauma 
that resulted in angle recession glaucoma, however, he could 
not state when or how the initial injury occurred without 
resorting to speculation.   

Analysis

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1131 (West 
2002).  Service connection may also be granted where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has the condition.  38 
C.F.R. § 3.303(b).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).

In this case, the veteran has a current diagnosis of glaucoma 
of the left eye.  However, there is no evidence of an injury 
to the left eye or of glaucoma of the left eye during 
service.  Although the February 2005 VA examiner concluded 
that the veteran's left eye glaucoma was a result of an 
injury to the eye, the examiner could not state that such a 
disorder originated in service without resorting to 
speculation.  Lack of in-service documentation of a left eye 
injury along with the fact that the veteran was not diagnosed 
with glaucoma until 30 years post-service served as a basis 
for the examiner's conclusion.  

Furthermore, any references in his VA medical treatment 
records relating his glaucoma to an in-service injury is 
based solely upon a history reported by the veteran.   See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Although the 
veteran believes that his glaucoma of the left eye is related 
to service, he has not shown that he possess the credentials 
or training needed to render a diagnosis or a competent 
opinion as to medical etiology.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  As such, his opinion does not constitute 
competent medical evidence and lacks probative value.
Thus, the Board must conclude that service connection for 
glaucoma of the left eye is not warranted.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for glaucoma of the left 
eye.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for glaucoma of the left eye is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


